DETAILED ACTION

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.  Applicant argues that Lee does not teach the key being supported vertically in the bar by a key load bearing surface coupled with a receiver station bar load bearing surface.  The argument is not persuasive because Lee teaches a key (70) load bearing surface (bottom surface of 70) coupled to (set on top of or supported by) a receiver bar (30) load bearing surface (at 58 or bar surface facing upward at bottom of laterally extending slot in bar) (figure 14).  
Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 8-9 “with bar load bearing surface.” should recite --with the bar load bearing surface--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (WO 2006004288).
Regarding claim 1, Lee (hereafter “D1”) discloses a hanging system (in particular the embodiment of figure 14), comprising: a bar (hanger support 30) having at top surface (bar surface at top of laterally extending slot through bar is a bar top surface) on at least a plurality of receiver stations (first catch members 50), and at least one receiver station having a bar load bearing surface (bar surface at bottom of laterally extending slot through bar load bearing surface as it bears the load of the key/product); and a key (second catch members 70) having a shaped surface and a key load bearing surface (bottom surface of 50 which rests on bar load bearing surface) configured to be coupled to the bar load bearing surface on the at least one receiver station to support the key at least vertically in the bar and a coupler (connecting members 72) configured to be coupled to a product support (hanging devices 20) ([085-086]), the key having a top surface (top of 50) configured to be planar with the bar top surface when the key load bearing surface is coupled with the bar load bearing surface (top of key is abutting bar top surface when in use and in same horizontal plane).
Regarding claim 2, D1 discloses wherein the plurality of receiver stations (50) are spaced at predetermined distances from each other and configured to restrict spacing of keys along the bar (figure 14).
Regarding claim 3, D1 discloses wherein the bar and key are configured to suspend products independent of a hook (D1 does not utilize hooks).
Regarding claim 4, D1 discloses wherein bar (30) is formed with a bar outer surface and the key (70) is formed with a key outer surface (front), and wherein the key outer surface is aligned in a plane with the bar outer surface when coupled with the bar outer surface (front surfaces in figure 14 align when 2).
Regarding claims 6-7, D1 discloses wherein the receiver stations (50) comprise at least one recessed receiver (formed by grooves 54/58) and the shape of key (70) comprises a protruding shape (top rectangular part) configured to engage with the recessed receiver (figure 14).
Regarding claim 8, D1 discloses wherein the recessed receiver (at 50) is configured to support vertically the key when the key (70) is engaged with the recessed receiver (figure 14).
Regarding claim 9, D1 discloses wherein the shaped load bearing surface comprises a stepped surface (step forms at junction of grooves 54 and 58 – figure 14).
Regarding claim 10, D1 discloses wherein the key (70) is laterally coupled with the recessed receiver with a magnetic field (magnet 52 – [084]).
Regarding claim 11, D1 discloses wherein the key (70) and at least one of the receiver stations (50) are removably coupled with a magnetic field (form magnetic attachment at 52) and the magnetic field resists rotation of the key relative to the receiver station.
Regarding claim 12, D1 discloses a support (frame 10) coupled to the bar to elevate the bar above a surface (figure 1, 28).
Regarding claim 13, D1 discloses wherein at least one of the coupler (72) and the product support extend through a bottom of the bar (coupler extends through the bottom of bar – figure 14).
Regarding claim 14, D1 discloses wherein the coupling between the receiver station and the key restrains the key laterally with the receiver station (key 70 is restrained laterally along the length of the bar).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2006004288) in view of Lin (FR 3083068).
D1 does not teach further comprising an electronic circuit coupled with the bar and the key and configured to communicate when the bar and key are moved relative to each other.
 Lin teaches a hanger inventory system for communicating presence of stock on a hanging rack and inherently comprising circuitry for communicating to a remote device (figure 1-5, abstract).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add an inventory monitoring system into D1 as taught by Lin with circuitry coupled to monitor when a product (key) is removed for utilizing an inventory database.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631